                Case 6:19-bk-00511-KSJ                Doc 590        Filed 12/18/19    Page 1 of 2
[61ord02b] [Order Conditionally Approving Disclosure Statement/Setting Confirmation]




                                           ORDERED.
Dated: December 18, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                        Case No. 6:19−bk−00511−KSJ
                                                                              Chapter 11
IPS Worldwide, LLC



________Debtor*________/

                  ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT,
                    SCHEDULING HEARING ON DISCLOSURE STATEMENT AND
                     CONFIRMATION OF PLAN OF REORGANIZATION, FIXING
                      TIME FOR FILING FEE AND OTHER ADMINISTRATIVE
                        EXPENSE APPLICATIONS, AND FIXING TIME FOR
                        FILING ACCEPTANCES OR REJECTIONS OF PLAN



   A proposed Disclosure Statement (Doc. No. 588 ) and a Plan of Reorginization (Doc. No. 589 ) was filed
by the debtor in this Chapter 11 case pursuant to 11 U.S.C. §1121 and Fed. R. Bankr. P. 3016. It is

   ORDERED:

   1. The Disclosure Statement is conditionally approved.

    2. Combined Disclosure and Confirmation Hearing. An evidentiary hearing will be held on February 3,
2020 , at 02:00 PM in Courtroom 6A, 6th Floor, George C. Young Courthouse, 400 West Washington Street,
Orlando, FL 32801 to consider and rule on the disclosure statement and any objections or modifications and, if
the Court determines that the disclosure statement contains adequate information within the meaning of 11
U.S.C. §1125, to conduct a confirmation hearing (the "Confirmation Hearing"), including hearing objections
to confirmation, 11 U.S.C. §1129(b) motions, applications of professionals for compensation, and applications
for allowance of administrative claims.

   3. Adjournment. The hearing may be adjourned from time to time by announcement made in open Court
without further notice.

   4. Date for Accepting or Rejecting Plan. Creditors and other parties in interest shall file with the clerk their
written acceptances or rejections of the plan (ballots) no later than seven days before the date of the
Confirmation Hearing.
                Case 6:19-bk-00511-KSJ             Doc 590       Filed 12/18/19       Page 2 of 2
   5. Objections to Disclosure or Confirmation. Any party desiring to object to the disclosure statement or to
confirmation shall file its objection no later than seven days before the date of the Confirmation Hearing. The
objecting party shall serve a copy of the objection at the same time it is filed on the debtor, counsel for the
debtor, the trustee (if any), counsel for each official committee (if any), and the United States Trustee.

   6. Ballot Tabulation. In accordance with Local Bankruptcy Rule 3018−1, the debtor shall file a ballot
tabulation no later than four days before the date of the Confirmation Hearing.

    7. Service of Solicitation Package. No later than fourteen (14) days after the date of service of this order,
the debtor, through its counsel, shall serve by mail a solicitation package upon all creditors, equity security
holders, administrative claim applicants, the trustee (if any), attorney for the creditor's committee (if any), each
member of the creditors committee (if any), Internal Revenue Service, Post Office Box 21126, Philadelphia
PA 19114, The Securities and Exchange Commission, Branch of Reorganization, 175 West Jackson Street,
Suite 900, Chicago, Illinois 60604−2601, United States Trustee, 400 West Washington Street, Suite 1101,
Orlando, Florida 32801, attorneys who have appeared in this case and on professionals who have been
employed by the debtor or any official committee with the approval of the Court, and other parties in interest
in the debtor's case as provided in Fed. R. Bankr. P. 3017(d). Counsel shall then promptly file a certificate of
such service. For this purpose, counsel shall obtain from the clerk and use a current mailing matrix. The
solicitation package shall be comprised of the disclosure statement, the plan of reorganization, and a ballot for
accepting or rejecting the plan.

   8. Administrative Claim Bar Date. All creditors and parties in interest that assert a claim against the debtor
which arose after the filing of this case, including all attorneys, accountants, auctioneers, appraisers, and other
professionals for compensation from the estate of the debtor pursuant to 11 U.S.C. §330, must timely file
applications for the allowance of such claims with the Court allowing at least 21 days notice time prior to the
date of the Confirmation Hearing (the "Administrative Claims Bar Date"). The requirement to file applications
for administrative claims shall not apply to claims that arise after the Administrative Claims Bar Date. Any
applications filed will be heard at the Confirmation Hearing if properly scheduled and noticed by the debtor.
Any application not heard at the confirmation will be scheduled for hearing in the normal course.

   9. 11 U.S.C. §1111(b) Election. An election pursuant to 11 U.S.C. §1111(b) must be filed no later than 7
days before the date of the Confirmation Hearing.

    10. Confirmation Affidavit. Four days prior to the confirmation hearing scheduled in paragraph 2 above,
the debtor shall file a confirmation affidavit which shall contain the factual basis upon which the debtor relies
in establishing that each of the requirements of 11 U.S.C. §1129 of the Bankruptcy Code are met. The
confirmation affidavit should be prepared so that by reading it the Court can easily gain an understanding of
the significant terms of the plan of reorganization and facts of the case.

   11. Appropriate Attire. You are reminded that Rule 5072−1(b)(16) of the Local Bankruptcy Code requires
that all persons appearing in court should dress in business attire consistent with their financial abilities.
Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not acceptable.

   12. Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073−1 restricts
the entry of cellular telephones and, except in Orlando, computers into the Courthouse absent a specific order
of authorization issued beforehand by the presiding judge. Please take notice that as an additional security
measure a photo ID is required for entry into the Courthouse.



The Clerk's office is directed to serve a copy of this order on interested parties.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
